DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 09/21/2020 have been considered by the Examiner.


Drawings

The drawing(s) filed on 9/21/2020 are objected to as failing to comply with 37 CFR 1.84(p)(5) because there’s mismatch in reference numerals between drawing and description: item names and corresponding numerals are not clearly labeled in the drawing 1 causing lack of clarity. For example, “evaluation unit 24. The power supply unit 24” refers same numeral 24 for two different units in specification in page 10 line 4. Corrected drawing sheets in compliance with CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted 


Specification

MPP states: The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the applicant's use.
Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(g) BRIEF SUMMARY OF THE INVENTION.
(h) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i) DETAILED DESCRIPTION OF THE INVENTION.
(j) CLAIM OR CLAIMS (commencing on a separate sheet).
(k) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l) SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document on compact disc).
The Specification is objected to for following informalities: a) missing “section heading” items (b)-(h), (j) above in “Arrangement of the specification” and b) paragraph numbering for readability in the specification filed 9/21/2020.

Claim Objections

Claim(s) 18-37 objected to because of the following informalities:  
Claim(s) 18 and 34 recite a phrase “determined by the sensors”. The Examiner suggests amending the phrase to recite “determined by the plurality of sensors” to restore clarity.
Claim(s) 23 recite a phrase “one of said sensor”. The Examiner suggests amending the phrase to recite “one of said plurality of sensors” to restore clarity
Claim(s) 26 recite a phrase “the sensor integrated in the cable”. The Examiner suggests amending the phrase to recite “the one sensor integrated in the cable” to restore clarity.
Claim(s) 19-22, 24-25, 27-33 and 35-37 not specifically addressed share the same informalities as linked claim(s).

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim(s) 21, a limitation "per individual measurement a measuring signal is fed into the line element; a stop signal is generated, in a case where a predetermined threshold value is exceeded due to a reflected measurement signal component and the individual measurement is terminated; a propagation time between an input of the measuring signal and the stop signal is generated" renders the claim indefinite because it is unclear if threshold value is checked against a parameter difference between “a measuring signal” and “a reflected measurement signal” or it is checked against a parameter solely of “a reflected measurement signal”. Functional relation between “a predetermined threshold value” and a reflected measurement signal component is unclear by the phrase “exceeded due to”. It is also unclear meaning of “a propagation time” between input of the measuring signal and the stop signal because only measuring signal and reflected signal are supposed to be related by propagation, but measuring signal and stop signal are supposedly separately generated signals having timing difference only.  See MPEP § 2173.05(d). 
Regarding claim(s) 21, a limitation "a reflected component associated with the first stop signal is not detected in the second individual measurement" renders the claim indefinite because it is unclear how a reflected component of the first individual measurement or the first stop signal can be detected in the second individual measurement.
Claim(s) 23 not specifically addressed share the same 112(b) rejection as linked Claim(s). Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaide et al. (US 11119142; hereinafter Gaide).
Regarding claim 18, Gaide discloses in figure(s) 1-6 a method for monitoring a supply system of a motor vehicle (col. 19 lines 40-45 :-  cable 104 may be used to provide electrical power at 480 V DC, such as in part of an electric vehicle; figures 1-2,4), the supply system having at least two electrical components (electronic device 102 part of an electric vehicle, external device 106 such as chargers; figure 4) connected to each other via a cable (cable 104), the cable being part of the supply system (col. 5 lines 26-27, col. 13 lines 12-13 :- cable for higher speed charging power delivery; col. 4 lines 37-50 :- cable 104 may be used to transfer one or more of electrical power or data signals between the electronic device 102 and the external device 106 … external device 106 may comprise a power supply, battery pack), which comprises the steps of: 

    PNG
    media_image1.png
    705
    473
    media_image1.png
    Greyscale

Monitoring (by input device 130 and/or by cable assessment module 136 may be configured to acquire parameter data 138 about one or more cables 104 and/or voltage/current monitors with voltage/current values 142,144; col. 5 lines 53-67, col. 7 lines 32-45, figure 1), via a plurality of sensors (col. 7 lines 1-16 :- input devices 130 may include but are not limited to, touch sensors, microphones, cameras, inertial measurement units (IMU), positioning systems (GPS receiver), temperature sensors, humidity sensors, one or more vibration sensors, accelerometers, gyroscopes, and so forth; col. 5-6 lines 50-67, 1-3 :- voltage/current/impedance/capacitance monitors; figure 1), at least one condition variable of the supply system (col. 7 lines 39-50 :- parameter data 138 may comprise information about one or more of the cable 104, the physical interface 118, or the interface electronics 120 at particular times; parameter data 138 may include one or more of timestamp data 140, voltage values 142, current values 144, impedance values 146, emphasis data 148, data transfer settings 150, and so forth; surrounding physical environment data such as temperature/vibration/position by 130 in figures 1,5-6); and 
inferring a functionality (col. 3 lines 9-10 :- failure of the cable, a failure of the external device to supply; cable assessment module 136 for detecting cable physical fault 206 or determine fault condition in cable step 606; figures 1-2,6) of the supply system from values for the at least one condition variable (col. 13 lines 25-26 :- Cable faults may arise from electrical or mechanical failures or clm. 9 - thermal power dissipation checked against thermal power limit -  from  mechanical/electrical/physical parameter values such as voltage/current/impedance/vibration/temperature data)  determined by the sensors (voltage/current/impedance/capacitance monitors, vibration/temperature sensors).

Regarding claim 19, Gaide discloses in figure(s) 1-6 the method according to claim 18, wherein one of the sensors is integrated in the cable and is an integrated sensor (col 18 lines 12-40 :- parameter data 138 may include electrical impedance of one or more electrical conductors in the first cable 104. The parameter data 138 may include optical impedance of one or more optical waveguides in the first cable 104; col. 5 lines 1-15 :- cable 104 may include a microcontroller or other device that is able to provide information, such as data indicative of a cable identifier (ID), make, model, manufacturer, batch number, date of manufacture, usage statistics, usage statistics such as a count of connects/disconnects of the cable 104).

Regarding claim 20, Gaide discloses in figure(s) 1-6 the method according to claim 18, wherein one of the sensors is formed by a line element of the cable into which a sensor signal is fed and a response signal is evaluated (col 18 lines 12-40 :- parameter data 138 may include electrical impedance of one or more electrical conductors in the first cable 104. The parameter data 138 may include optical impedance of one or more optical waveguides in the first cable 104; col. 7 lines 9-16 :- I/O devices 128 may be physically incorporated with the electronic device 102 or may be externally placed).

Regarding claim 21, Gaide discloses in figure(s) 1-6 the method according to claim 20, which further comprises performing several individual measurements in a course of a measuring cycle (multiple measurements periods in steps 602, 604 in figure 6), wherein: per individual measurement a measuring signal is fed into the line element; a stop signal is generated (col. 15 lines 56-57 :- interface electronics 120 may generate an interrupt that is indicative of cable connection), in a case where a predetermined threshold value (threshold steps 506,508,522 in figure 5) is exceeded due to a reflected measurement signal component (col. 18 lines 12-40 :- parameter data 138 may be indicative of a received signal modification that changes a waveform of a received signal to compensate for propagation effects of the first cable 104) and the individual measurement is terminated (col. 17 lines 40-42 :– the process, or a portion thereof, may be executed at regular intervals, at irregular intervals, on demand, responsive to an interrupt); a propagation time between an input of the measuring signal and the stop signal is generated (col. 18 lines 12-40 :- parameter data 138 may also include data indicative of jitter of a signal propagated via the first cable 104); and the predetermined threshold value is modified (set current limit step 514, 524, modify cable step 510, 610 in figures 5-6) between the individual measurements (measurement/notification step 608).

Regarding claim 22, Gaide discloses in figure(s) 1-6 the method according to claim 21, wherein after detection of a first stop signal in a first individual measurement, a second individual measurement is performed (multiple measurements periods in steps 602, 604 in figure 6), wherein in the second individual measurement a measurement dead time is specified, which is greater than a propagation time for the first stop signal detected in the first individual measurement, so that a reflected component associated with the first stop signal is not detected in the second individual measurement (col. 18 lines 35-40 :- parameter data 138 may also include data indicative of jitter of a signal propagated via the first cable 104. For example, the data indicative of the jitter may indicate the deviation from regular periodicity of the signal with respect to a reference clock).

Regarding claim 23, Gaide discloses in figure(s) 1-6 the method according to claim 18, wherein one of said sensor is an external sensor (col. 17 lines 14-16 :-  I/O devices 128 may be physically incorporated with the electronic device 102 or may be externally placed) disposed outside the cable (104) for a detection of the at least one condition variable.

Regarding claim 24, Gaide discloses in figure(s) 1-6 the method according to claim 23, wherein the external sensor is a vibration sensor (col. 7 lines 1-16 :- input devices 130 may include but are not limited to, touch sensors, microphones, cameras, inertial measurement units (IMU), positioning systems (GPS receiver), temperature sensors, humidity sensors, one or more vibration sensors, accelerometers, gyroscopes, and so forth; figure 1).

Regarding claim 25, Gaide discloses in figure(s) 1-6 the method according to claim 24, wherein the vibration sensor (vibration sensor @ 130 connected 102/104) is disposed at a connection between the cable and one of the two electrical components.

Regarding claim 26, Gaide discloses in figure(s) 1-6 the method according to claim 19, wherein in addition to the one sensor integrated in the cable, another of the sensors is an external sensor disposed outside the cable (col. 17 lines 14-16 :-  I/O devices 128 may be physically incorporated with the electronic device 102 or may be externally placed, physical interfaces 118, parameter data 138 located integrated) and a measured value of the external sensor is evaluated  in addition to the sensor integrated in the cable (col. 7 lines 39-49 :- cable assessment module 136 may be configured to acquire parameter data 138 …parameter data 138 may comprise information about one or more of the cable 104, the physical interface 118, or the interface electronics 120 at particular times. parameter data 138 may include one or more of timestamp data 140, voltage values 142, current values 144, impedance values 146) in order to conclude a current functionality of the supply system (A cable fault 206; col. 13 lines 39-43 :- Failures may be automatically isolated to particular parts of the system 100, such as the cable 104, the external device 106, or both. As a result, less time is spent determining the point of failure. figure 2).

Regarding claim 27, Gaide discloses in figure(s) 1-6 the method according to claim 26, which further comprises classifying a measured value obtained from the integrated sensor is classified as OK or not OK based on the measured value of the external sensor (cable current monitor step 510 and external device power monitor step 526 both considered for fault condition 606; temperature & impedance sensor both considered for acceptable current; see col. 16 lines 21-27 :- max cable current value 166 based on the thermal power limit value 164 and the first impedance value 146 of the cable 104; figures 5-6).

Regarding claim 28, Gaide discloses in figure(s) 1-6 the method according to claim 18, wherein measured values determined for condition variables are compared to a comparison system and a statement about the functionality is made (impedance/voltage/current threshold steps 506,508,522 and generate fault notification step 608 in figures 5-6).

(multiple devices 106(1), 106(2)..; figure 4) , transmitted to a higher-level (telemetry 402 or server 112), common central evaluation point and used for a modification of the comparison system (col. 5 lines 15-30 :- notification 108 may be based at least in part on item data 110 obtained from a server 112).

Regarding claim 30, Gaide discloses in figure(s) 1-6 the method according to claim 18, wherein at least one further data source (col. 7 lines 1-16 :- input devices 130 may include but are not limited to, touch sensors, microphones, cameras, inertial measurement units (IMU), positioning systems (GPS receiver), temperature sensors, humidity sensors, one or more vibration sensors, accelerometers, gyroscopes, and so forth; figure 1) is used and taken into account for an evaluation of the functionality (col. 7 lines 10-15 :- output devices 132 are configured to generate signals, which may be perceived by the user or may be detected by input devices 130.).

Regarding claim 31, Gaide discloses in figure(s) 1-6 the method according to claim 18, wherein the supply system is a high-voltage supply system of an electrically driven motor vehicle (col. 19 lines 40-42 :-  cable 104 may be used to provide electrical power at 480 V DC, such as in part of an electric vehicle).

Regarding claim 32, Gaide discloses in figure(s) 1-6 the method according to claim 22, wherein the second individual measurement is performed with a same (threshold comparison repeat state 508 in figure 5) as in the first individual measurement.

Regarding claim 33, Gaide discloses in figure(s) 1-6 the method according to claim 30, wherein the at least one further data source is a vehicle control system (col. 5 lines 40-45 :- electronic device 102 may include a power management integrated circuit (PMIC) 116. The PMIC 116 may include a microprocessor, microcontroller, or other programmable control circuitry that is able to control the consumption and distribution of electrical power by the electronic device 102. PMIC 116 may control current transferred by the electronic device 102 from the external device 106, control charging the batteries 114 using the power from the external device 106, and so forth. In some implementations, a separate charger controller may be used to control charging of the one or more batteries 114. Operation of the charger controller may be directed by the PMIC 116).

Regarding claim 34, Gaide discloses in figure(s) 1-6 a method for monitoring a charging system of an electrically driven motor vehicle (col. 19 lines 40-45 :-  cable 104 may be used to provide electrical power at 480 V DC, such as in part of an electric vehicle; figures 1-2,4) having at least two electrical components (electronic device 102 part of an electric vehicle, external device 106 such as chargers; figure 4) connected to each other via a charging cable (cable 104), namely a charging column and a battery (col. 4 lines 45-50 :- external device 106 may comprise a power supply, battery pack), wherein the charging system having a plurality of sensors (col. 7 lines 1-16 :- input devices 130 may include but are not limited to, touch sensors, microphones, cameras, inertial measurement units (IMU), positioning systems (GPS receiver), temperature sensors, humidity sensors, one or more vibration sensors, accelerometers, gyroscopes, and so forth; col. 5-6 lines 50-67, 1-3 :- voltage/current/impedance/capacitance monitors; figure 1), which comprises the steps of: 
monitoring (by input device 130 and/or by cable assessment module 136 may be configured to acquire parameter data 138 about one or more cables 104 and/or voltage/current monitors with voltage/current values 142,144; col. 5 lines 53-67, col. 7 lines 32-45, figure 1) at least one condition variable of the charging system (col. 7 lines 39-50 :- parameter data 138 may comprise information about one or more of the cable 104, the physical interface 118, or the interface electronics 120 at particular times; parameter data 138 may include one or more of timestamp data 140, voltage values 142, current values 144, impedance values 146, emphasis data 148, data transfer settings 150, and so forth; surrounding physical environment data such as temperature/vibration/position by 130 in figures 1,5-6) via the plurality of sensors (col. 7 lines 1-16 :- input devices 130 may include but are not limited to, touch sensors, microphones, cameras, inertial measurement units (IMU), positioning systems (GPS receiver), temperature sensors, humidity sensors, one or more vibration sensors, accelerometers, gyroscopes, and so forth; col. 5-6 lines 50-67, 1-3 :- voltage/current/impedance/capacitance monitors; figure 1); and 
inferring a functionality (col. 3 lines 9-10 :- failure of the cable, a failure of the external device to supply; cable assessment module 136 for detecting cable physical fault 206 or determine fault condition in cable step 606; figures 1-2,6) of the charging system from values (such as current value 168, 166 for charging cable 202, or charger device 204) determined by the sensors (voltage/current/impedance/capacitance monitors, vibration/temperature sensors) for the at least one condition variable (col. 13 lines 25-26 :- Cable faults may arise from electrical or mechanical failures or clm. 9 - thermal power dissipation checked against thermal power limit -  from  mechanical/electrical/physical parameter values such as voltage/current/impedance/vibration/temperature data).

Regarding claim 35, Gaide discloses in figure(s) 1-6 the method according to claim 34, which further comprises monitoring the charging cable for temperature (col. 7 lines 1-16 :- temperature sensors), mechanical stresses (col. 11 lines 27-28 :- thermal stress related damage; col. 7 lines 1-16 :- vibration sensor) and moisture penetration (col. 7 lines 1-16 :- humidity sensors) by means of one of the sensors being a sensor integrated (impedance sensor) in the charging cable (col. 12 lines 19-23 :- IMU indicates movement of the electronic device 102 from a first time to a second time and there has been a change in impedance value 146 of the cable 104 that exceeds a threshold value, the cable 104 may be deemed to be failed.).

Regarding claim 36, Gaide discloses in figure(s) 1-6 the method according to claim 34, which further comprises obtaining values of a current charging current (such as current value 168, 166 for charging cable 202, or charger device 204) or a current charging voltage (voltage value step 520 in figure 5) via a charging control (clm. 1 - usb controller or controller of 102; figure 1) and the values are used to check a plausibility of the values determined by the sensors (clm. 1  - accept power from the external device at a first current value; determine a first voltage value indicative of a first voltage provided by the external device at the first current value; receive power from the external device at a second current value, wherein the second current value is greater than the first current value; determine a second voltage value indicative of a second voltage provided by the external device at the second current value; determine a first impedance value of the USB cable; determine a thermal power limit value that is indicative of a maximum permitted power dissipation associated with use of the USB cable).

Regarding claim 37, Gaide discloses in figure(s) 1-6 the method according to claim 34, wherein an internal condition variable is recorded by one of the sensors being a sensor integrated in the charging cable (col 18 lines 12-40 :- parameter data 138 may include electrical impedance of one or more electrical conductors in the first cable 104. The parameter data 138 may include optical impedance of one or more optical waveguides in the first cable 104; col. 5 lines 1-15 :- cable 104 may include a microcontroller or other device that is able to provide information, such as data indicative of a cable identifier (ID), make, model, manufacturer, batch number, date of manufacture, usage statistics, usage statistics such as a count of connects/disconnects of the cable 104) and in which a condition variable outside the charging cable is recorded by means of another one of the sensors being an external sensor (col. 7 lines 9-16 :- I/O devices 128 may be physically incorporated with the electronic device 102 or may be externally placed).

Claim(s) 18 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barlag et al. (US 20130278273; hereinafter Barlag).
Regarding claim 18, Barlag discloses in figure(s) 1-3 a method for monitoring a supply system of a motor vehicle (para. 2 - detecting a short circuit in a charging cable which can be connected to an electrical charging device for the purpose of charging a battery of an electric vehicle; figures 1-3), the supply system having at least two electrical components connected to each other via a cable (cable 10, electronic components converter 18/53/15, battery 3/1), the cable being part of the supply system (para. 2 - a charging cable), which comprises the steps of: 
Monitoring (monitor capacitor voltage step 36 in figure 2), via a plurality of sensors (voltage sensors/voltmeters 65,68 with controller 54 in figure 3), at least one condition variable of the supply system (voltage change monitoring step 38 in figure 2); and 

    PNG
    media_image2.png
    640
    433
    media_image2.png
    Greyscale

inferring a functionality (para. 39-43 – short circuit detected/output fault signal) of the supply system from values for the at least one condition variable (voltage change monitoring step 38 in figure 2) determined by the sensors (65,68).

Regarding claim 34, Barlag discloses in figure(s) 1-3 a method for monitoring a charging system of an electrically driven motor vehicle (para. 2 - detecting a short circuit in a charging cable which can be connected to an electrical charging device for the purpose of charging a battery of an electric vehicle; figures 1-3) having at least two electrical components connected to each other via a charging cable (charging cable 10, electronic components converter 18/53/15, battery 3/1), namely a charging column (converter 18/53) and a battery (battery 3), wherein the charging system having a plurality of sensors (voltage sensors/voltmeters 65,68), which comprises the steps of: 
(monitor capacitor voltage step 36 in figure 2) at least one condition variable (voltage change monitoring step 38 in figure 2) of the charging system (system of figure 3) via the plurality of sensors (voltage sensors/voltmeters 65,68); and 
inferring a functionality (para. 39-43 – short circuit detected/output fault signal) of the charging system from values (voltage values) determined by the sensors (65,68) for the at least one condition variable (voltage change monitoring step 38 in figure 2).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reiche et al. (US 8270536) discloses "Method And Device For Adapting A Threshold Value Of A Detection Device".
 Hall et al. (US 20180138704) discloses "electric power system control with measurement of energy demand and energy efficiency using t-distributions".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868